



3101 WESTERN AVENUE
SEATTLE, WASHINGTON
SUBLEASE
by and between
CTI BIOPHARMA, CORP.,
a Washington corporation
as SUBLANDLORD
and
CASCADIAN THERAPEUTICS, INC.,
a Delaware corporation
as SUBTENANT











--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page


1. Sublease.
2

2. Proposed Subtenant Improvements.
3

2. Sublease Term.
3

3. Use
4

4. Rent and Additional Charges
4

6. Master Lease Terms
6

7. Maintenance and Repairs.
6

8. Parking Privileges.
8

9. Compliance With Laws and Permits.
8

10. Tax on Subtenant’s Personal Property.
8

11. Right of Entry.
8

12. Indemnification and Limitation on Liability.
9

13. Insurance; Waiver of Subrogation.
9

14. Damage or Destruction.
11

15. Assignment and Subletting.
12

16. Transfer of Sublandlord’s Interest.
12

17. Event of Default.
12

18. Estoppel Certificate.
13

19. Surrender of Sublease Premises and Removal of Subtenant’s Property.
13

20. Brokers.
14

21. Rules and Regulations.
14

22. Signage.
14

23. Furniture, Fixtures and Equipment.
14

24. Expansion.
14

25. General Provisions.
16





i

--------------------------------------------------------------------------------






SCHEDULE OF EXHIBITS


Exhibit A
MASTER LEASE
A-1
Exhibit B
FLOOR PLANS FOR SUBLEASE PREMISES
B-1
Exhibit C
WORK LETTER
C-1
Exhibit D
LIST OF FF&E
D-1
Exhibit E
LEGAL DESCRIPTION
E-1
Exhibit F
CONSENT TO SUBLEASE AND RECOGNITION AGREEMENT
F-1













ii

--------------------------------------------------------------------------------






BASIC SUBLEASE INFORMATION
1.    
Effective Date:
December ____, 2017
 
 
 
2.    
Sublandlord:
CTI BioPharma, Corp., a Washington corporation
 
 
 
3.    
Subtenant:
Cascadian Therapeutics, Inc., a Delaware corporation
 
 
 
4.    
Building:
3101 Western Avenue, Seattle, Washington.
 
 
 
5.    
Premises:
The sixth (6th), seventh (7th) and eighth (8th) floors of the Building
containing approximately 66,045 rentable square feet or as may be adjusted from
time to time in accordance with the terms of the Master Lease.
 
 
 
6.    
Sublease Premises:
The sixth (6th) and seventh (7th) floors of the Building containing
approximately 44,050 rentable square feet and more particularly described on
Exhibit B attached hereto (“Sublease Premises”).
 
 
 
7.    
Sublease Term:
Commencing on the Commencement Date and terminating on the Expiration Date.
 
 
 
8.    
Commencement Date:
January 1, 2018; but if Subtenant substantially commences business operations in
the Sublease Premises prior to January 1, 2018, then the Commencement Date shall
be such earlier date on which business operations substantially commence.
 
 
 
9.    
Expiration Date:
April 30, 2022
 
 
 
10.    
Base Rent:
“Monthly Base Rent” shall be $110,125.00 per month for the first twelve full
months of the Sublease Term, and will be increased on each anniversary of the
Commencement Date by an amount equal to $1.00 per rentable square foot per annum
(i.e., an annual increase of $3,670.84 in Monthly Base Rent payable, beginning
on the first anniversary of the Commencement Date).


Notwithstanding the foregoing, Monthly Base Rent shall be abated completely for
the first five (5) full calendar months of the Sublease Term.
 
 
 
11.    
Security Deposit:
$374,425.08
 
 
 
12.    
Base Year:
2018
 
 
 
13.    
Subtenant’s Proportionate Share:
Sixty-six point seventy percent (66.70%), which is calculated by dividing the
square footage of the Sublease Premises (as provided for herein) by the total
square footage of the Premises.
 
 
 



S-1

--------------------------------------------------------------------------------





14.    
Subtenant Improvements:
Described in the Work Letter.


 
 
 
15.    
Sublandlord’s Broker:
Flinn Ferguson
 
 
 
16.    
Subtenant’s Broker:
Flinn Ferguson
 
 
 
17.    
Parking Privileges:
Subtenant will have the right, but not the obligation to rent eighty-eight (88)
standard parking passes of which up to four (4) may be reserved stalls in the
parking garage. For the avoidance of doubt, Subtenant’s Parking Privileges shall
not include any outside reserved parking stalls unless otherwise expressly
agreed by Sublandlord in writing.







2

--------------------------------------------------------------------------------





3101 WESTERN AVENUE
SEATTLE, WASHINGTON
SUBLEASE
This SUBLEASE (this “Sublease”) is entered into as of the Effective Date, by and
between CTI BIOPHARMA, CORP., a Washington corporation (“Sublandlord”), and
CASCADIAN THERAPEUTICS, INC., a Delaware corporation (“Subtenant”), with
reference to the following Recitals.
R E C I T A L S
A.    The defined terms and all other portions of the “Basic Sublease
Information” are hereby incorporated into this Sublease. All other capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Master Lease.
B.    Sublandlord, formerly known as Cell Therapeutics, Inc., is the Lessee
under that certain Office Lease dated as of January 27, 2012, (as amended by
that certain letter amendment, dated as of June 7, 2012; the “Master Lease”),
pursuant to which Sublandlord leases the Premises from Selig Holdings LLC
(“Master Landlord”). A copy of the Master Lease is attached hereto as Exhibit A.
C.    Sublandlord desires to sublease to Subtenant and Subtenant desires to
sublease from Sublandlord, the Sublease Premises pursuant to the terms and
conditions of this Sublease.
NOW, THEREFORE, in consideration of the covenants and provisions herein set
forth and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Sublandlord and Subtenant agree as follows:
1.Sublease. Subject to the terms and conditions of this Sublease and the Master
Lease, Sublandlord hereby leases to Subtenant and Subtenant leases from
Sublandlord the Sublease Premises together with all rights appurtenant thereto,
including the non-exclusive right to use the Common Areas of the Building as
provided for under the Master Lease. Subtenant acknowledges and agrees that
Subtenant shall have no right to, and shall not, use or occupy any portions of
the Premises other than the Sublease Premises except as set forth herein.
Sublandlord and Subtenant each agree and acknowledge that (a) it is their intent
that, except as may be specifically excluded under this Sublease, Subtenant
shall keep and observe all of the obligations and covenants under the Master
Lease applicable to Sublandlord as such obligations and covenants apply to the
Sublease Premises during the Sublease Term, and (b) unless specifically set
forth herein, Sublandlord shall have no obligation or liability to perform any
of the obligations or liabilities of Master Landlord under the Master Lease as
the lessor of the Sublease Premises and Master Landlord shall be solely
responsible for providing all services and performing all duties and obligations
of the Master Landlord under the Master Lease with respect to the Sublease
Premises; provided that Sublandlord


3

--------------------------------------------------------------------------------





will use commercially reasonable efforts, at the sole cost and expense of
Subtenant, to cooperate with Subtenant in enforcing the terms of the Master
Lease.
Sublandlord shall not voluntarily surrender or terminate the Master Lease with
respect to the Sublease Premises (as the same exists from time to time), and
will not terminate the Master Lease with respect to the Offer Space (as defined
below) without first offering such space to Subtenant pursuant to Section 24
below. Upon receipt of any notice from Master Landlord relating to the Sublease
Premises, Sublandlord shall promptly deliver a copy of such notice to Subtenant
in accordance with the terms and conditions of Section 25(a) below.
2.Proposed Subtenant Improvements. The parties hereto hereby acknowledge that
they have mutually agreed to allow the Subtenant Improvements pursuant to
Exhibit A to the Work Letter attached hereto as Exhibit C. The parties further
acknowledge that, as of the date hereof, Sublandlord has capped off the interior
communication stairwell between the seventh (7th) and eighth (8th) floors of the
Building and located between the Sublease Premises and that portion of the
Premises to be retained by Sublandlord.
3.Sublease Term.
(a)    Term. The Sublease Term shall commence on the Commencement Date and shall
terminate at 11:59 p.m. PST on the Expiration Date unless the Master Lease
terminates prior to the Expiration Date, in which event this Sublease shall
immediately terminate upon such earlier termination of the Master Lease (subject
to the terms of that certain Consent to Sublease and Recognition Agreement, by
and between Master Landlord and Subtenant, and acknowledged by Sublandlord, to
be entered into within thirty (30) days after the Effective Date pursuant to
Section 25(p) (the “Master Landlord Consent”) and Sublandlord shall have no
liability to Subtenant in connection with any such early termination of the
Master Lease, except to the extent such early termination is attributable to a
default by Sublandlord under this Sublease or the Master Lease that is not a
consequence of a default by Subtenant under this Sublease or the Master Lease.
(b)    Delivery of Sublease Premises; Early Entry.
(i)    Sublandlord shall use commercially reasonable efforts to deliver the
Sublease Premises to Subtenant on the Effective Date (the date of delivery being
the “Delivery Date”). If Sublandlord fails to timely deliver the Sublease
Premises, Sublandlord shall not be liable to Subtenant for any loss or damage
resulting therefrom, and this Sublease shall not be void or voidable except as
may be provided herein. If Sublandlord does not deliver the Sublease Premises by
the Commencement Date for any reason other than for reasons outside the
reasonable control of Sublandlord, then (A) this Sublease may be terminated by
Sublandlord or Subtenant at any time upon five (5) business days’ written notice
to the other party, and if so terminated, neither Sublandlord nor Subtenant
shall have any further rights, duties or obligations under this Sublease, except
with respect to provisions that expressly survive termination of this Sublease,
and (B) Rent shall be abated until the Delivery Date or the earlier termination
of this Sublease pursuant to the foregoing clause (A).


4

--------------------------------------------------------------------------------





(ii)    Subject to the terms and conditions of this Sublease, and provided
Sublandlord has received the fully executed Sublease, the Security Deposit, and
all evidence of insurance coverage required hereunder, as of the Delivery Date,
Subtenant may, at Subtenant’s sole risk, have access to the Sublease Premises,
for the purpose of installing the Subtenant Improvements, furniture, telephone
and data cabling, fixtures and other equipment in the Sublease Premises.
Sublandlord may withdraw such permission to enter the Sublease Premises prior to
the Commencement Date at any time that Sublandlord reasonably determines that
such entry by Subtenant is causing a dangerous situation for Sublandlord,
Subtenant, Subtenant’s vendors and contractors or other tenants in the Building.
Such early entry shall be subject to all the terms and provisions of this
Sublease, except that, for the avoidance of doubt, Subtenant shall have no
obligation to pay Monthly Base Rent or other charges until the Commencement
Date.
(iii)    Subtenant acknowledges, represents and warrants that, notwithstanding
anything to the contrary in this Sublease or in the Master Lease, taking
possession of the Sublease Premises by Subtenant shall be conclusive evidence
that Subtenant accepts the Sublease Premises, including, without limitation, the
Subtenant Improvements, “AS IS,” and that the Sublease Premises and Subtenant
Improvements are suited for Subtenant’s use and are in good and satisfactory
condition as of the time possession is taken, subject to the window repair
request of Subtenant described below. Subtenant acknowledges that neither Master
Landlord nor Sublandlord, nor their respective agents or representatives, has
made any representations, warranties, or promises with respect to the Building
or the Sublease Premises, except as may be expressly set forth in this Sublease.
Without limiting the foregoing, the parties acknowledge that Subtenant has
requested that certain windows within the Sublease Premises be repaired by
Master Landlord. Sublandlord hereby agrees to request such window repairs
pursuant to the Master Lease, and further request that such window repairs be
made as soon as reasonably possible, provided however, Sublandlord shall have no
responsibility and no liability for repairs which are the responsibility of
Master Landlord or for Master Landlord’s refusal or failure to make such
repairs.
4.Use. The Sublease Premises are to be used by Subtenant for the purposes set
forth in Article 5 of the Master Lease and for no other purpose, subject to the
terms and conditions of this Sublease and of the Master Lease (unless expressly
excluded herein).
5.Rent and Additional Charges.
(a)    Monthly Base Rent. Subtenant shall pay to Sublandlord Monthly Base Rent
in advance on the Commencement Date and on the first day of every calendar month
following the Commencement Date during the Sublease Term (prorated for partial
months). All Rent (as defined below) shall be paid to Sublandlord, without prior
demand and without any deduction or offset, in lawful money of the United States
of America, at the address of Sublandlord for Rent payments as set forth in
Section 25(a) or to such other person or at such other place as Sublandlord may
from time to time designate in writing.


5

--------------------------------------------------------------------------------





Notwithstanding the foregoing, Monthly Base Rent shall be abated during the
first five (5) months of the Sublease Term. Upon written notice from Master
Landlord that Sublandlord is in default on the payment of any rent or additional
amounts under the Master Lease and such default in payment is not cured by
Sublandlord within five (5) days after such notice is delivered, Subtenant
agrees to provide all Rent directly to Master Landlord at the address set forth
in Section 25(a). Sublandlord hereby agrees that Subtenant will have no
liability or responsibility to Sublandlord as a result of Subtenant’s compliance
with Master Landlord’s instructions pursuant to the foregoing sentence and any
Rent paid by Subtenant to Master Landlord pursuant to the foregoing will be
credited towards Subtenant’s obligations under this Sublease.
(b)    Additional Charges; Rent Adjustments. In addition to Monthly Base Rent,
Subtenant shall pay to Sublandlord Subtenant’s Proportionate Share of any
increase in the Additional Charges (defined below) above the amount of
Additional Charges in the Base Year (as defined in this Sublease) (“Subtenant
Additional Charges”). “Additional Charges” means all “Operating Services”,
“Controllable Expenses”, and “Real Estate Taxes,” each as defined in Section 19
of the Master Lease, payable by Sublandlord under the Master Lease. Following
receipt by Sublandlord of statements from Master Landlord showing the amount of
Operating Services, Controllable Expenses and Real Estate Taxes due from
Sublandlord under the Master Lease (“Master Lease Statements”), Sublandlord
shall deliver to Subtenant statements (“Additional Charge Statements”) showing
the amounts of Subtenant Additional Charges, which will include a copy of the
Master Lease Statement (which statements will include the amounts of Additional
Charges for the Base Year and copies of the Master Lease Statements for the Base
Year). Sublandlord shall prepare the Additional Charge Statements based solely
on the information provided in the Master Lease Statements, and Sublandlord
shall have no liability to Subtenant for any error or omission in the Master
Lease Statements. Subtenant further understands and agrees that, as a portion of
the Operating Services, Controllable Expenses and Real Estate Taxes, the
Additional Charges shall be computed in the manner provided in the Master Lease.
Subtenant shall pay to Sublandlord the Subtenant Additional Charges together
with the next due installment of Monthly Base Rent (each such payment by
Subtenant, a “Rent Adjustment”). In the event Subtenant reasonably believes
there is an error in the Master Lease Statement, upon written request by
Subtenant, Sublandlord will exercise its audit right as set forth in Section 19
of the Master Lease at Subtenant’s cost (subject to reimbursement by Master
Landlord as provided in Section 19 of the Master Lease).
(c)    Extraordinary Charges. Subtenant shall pay to Sublandlord within ten
(10) business days of receipt of a statement from Sublandlord, the amount
Sublandlord is required to pay, other than with respect to the Additional
Charges, with respect to any utilities, services, and other miscellaneous items
provided at the request of Subtenant to the Sublease Premises.
(d)    Adjustments to Additional Charges; Reconciliation. It is further
expressly understood and agreed that, if and to the extent Master Landlord
notifies Sublandlord of an adjustment in the amount of the Operating Services,
Controllable Expenses and Real Estate Taxes payable by Sublandlord pursuant to
the Master Lease,


6

--------------------------------------------------------------------------------





appropriate adjustments will be made to the amount of Additional Charges payable
by Subtenant hereunder. If Master Landlord delivers a statement in accordance
with the Master Lease reflecting that any excess Additional Charges have been
paid, then Subtenant shall receive an appropriate credit towards Monthly Base
Rent next coming due under this Sublease in an amount equal to the amount of any
overpayment by Subtenant. If Master Landlord delivers a statement in accordance
with the Master Lease reflecting that any Additional Charges with respect to the
Sublease Premises have been underpaid, Subtenant shall pay any such additional
amounts within thirty (30) days of delivery to Subtenant of a statement setting
forth the calculation of the appropriate amount of Additional Charges payable by
Subtenant hereunder.
(e)    Late Charge. If an Event of Default occurs with respect to the payment of
any installment of Rent or any other payment for which Subtenant is obligated
under this Sublease, then, Subtenant shall pay to Sublandlord a late charge
equal to five percent (5%) of the amount so payable. Subtenant acknowledges that
late payments will cause Sublandlord to incur costs not contemplated by this
Sublease, the exact amount of which costs are extremely difficult and
impracticable to calculate. The parties agree that the late charge described
above represents a fair and reasonable estimate of the extra costs incurred by
Sublandlord as a result of such late payment. Such late charge shall not be
deemed a consent by Sublandlord to any late payment, nor a waiver of
Sublandlord’s right to insist upon timely payments at any time, nor a waiver of
any remedies to which Sublandlord is entitled hereunder. In addition, all
amounts payable by Subtenant to Sublandlord hereunder, exclusive of the late
charge described above, if not paid when due, shall bear interest from the due
date until paid at the lesser rate of (i) eight percent (8%), or (ii) three
percent (3%) above the prime rate of interest charged from time to time by Bank
of America, or its successor (but not to exceed the maximum rate permitted by
all applicable laws and governmental requirements).
(f)    Rent. As used herein “Rent” shall mean all Monthly Base Rent, Rent
Adjustments, and any other sums or amounts payable by Subtenant under this
Sublease.
(g)    Security Deposit.
(i)    If Subtenant breaches any provision of this Sublease, including but not
limited to the payment of Rent, after the expiration of any applicable notice
and cure period, Sublandlord may use all or any part of the Security Deposit for
the payment of any Rent or any other sums in default, or to compensate
Sublandlord for any other loss or damage which Sublandlord actually incurs by
reason of Subtenant’s default. If any portion of the Security Deposit is so used
or applied, Subtenant shall, within five (5) business days after written demand
therefor, deposit cash with Sublandlord in an amount sufficient to restore the
Security Deposit to its original amount. Subtenant agrees that Sublandlord shall
not be required to keep the Security Deposit in trust, segregate it, or keep it
separate from Sublandlord’s general funds, Sublandlord may commingle the
Security Deposit with its general funds, and Subtenant shall not be entitled to
interest on the Security Deposit. Within thirty (30) days following the
Expiration Date or any earlier termination of the


7

--------------------------------------------------------------------------------





Sublease (including by reason of a Recognition Event, as defined in the Master
Landlord Consent), the Security Deposit or any balance thereof, if any (after
application of any amount owed by reason of a default by Subtenant hereunder)
shall be returned to Subtenant.
(ii)    Notwithstanding anything to the contrary herein, so long as Subtenant is
not then in monetary or material non-monetary default under this Sublease, after
any applicable notice and cure period, with respect to Subtenant’s final two (2)
payments of Monthly Base Rent, in lieu of Subtenant making such payments
pursuant to Section 5(a), the Security Deposit shall be applied to such
payments, and upon each such payment, the amount of the Security Deposit
required hereunder shall be correspondingly reduced.
6.Master Lease Terms.
(a)    Obligations of Sublandlord and Subtenant. This Sublease is subject to all
of the terms and conditions of the Master Lease, and all of the covenants,
agreements, provisions and conditions thereof are made a part of and
incorporated into this Sublease as if recited in full herein and with all
references in the Master Lease to “Lessor” referring to Sublandlord and all
references to “Lessee” referring to Subtenant; provided, however, that with
respect to the payment of Monthly Base Rent, Operating Services, Controllable
Expenses and Real Estate Taxes, Subtenant’s obligations shall be governed by the
terms of this Sublease. Subtenant hereby agrees to perform all obligations of
Tenant (as defined in the Master Lease) as the tenant under the Master Lease
with respect to the Sublease Premises to the extent this Sublease obligates
Subtenant to perform such obligations and agrees to be bound by the terms of the
Master Lease as to the Sublease Premises to the extent incorporated herein to
the same extent as if Subtenant were the Tenant (as defined in the Master Lease)
under the Master Lease. As between the parties to this Sublease only, if a
conflict exists between the terms of the Master Lease and the terms of this
Sublease, the terms of this Sublease will control. Subject to the exclusions set
forth in Section 6(b), Subtenant shall not commit, or permit to be committed,
any act or omission that would violate any term or condition of the Master Lease
or constitute cause for termination of the Master Lease by Master Landlord.
Sublandlord shall not commit, or permit to be committed, any act or omission
that would constitute cause for termination of the Master Lease by Master
Landlord or otherwise affect the rights of Subtenant under this Sublease.
(b)    Exclusions. Any provision of the Master Lease granting Sublandlord rights
regarding expansion of the Sublease Premises, first rights to lease, renewal
options, rights of first refusal, or extension of the Master Lease Term are
hereby expressly deemed excluded from the terms of this Sublease. Unless
expressly set forth in or modified under this Sublease, Subtenant shall have no
rights or obligations under or with respect to the following provisions of the
Master Lease: Article 2, Article 3, Article 4, Article 21, Article 37,
Article 38, Article 41, Article 42, Article 43, Article 44, Article 46,
Article 49, Article 51, Article 52, Article 53, and all other provisions which
by their nature would not apply to Subtenant. Article 54 shall not be deemed a
representation or warranty or an indemnification obligation of Sublandlord to
Subtenant.


8

--------------------------------------------------------------------------------





(c)    Master Landlord’s Consent. Subtenant shall not commit any act that
requires Master Landlord’s consent under the Master Lease without first
obtaining the consent of Master Landlord and Sublandlord (which will not be
unreasonably withheld, conditioned or delayed). Notwithstanding any contrary
provision of this Sublease or any other agreement between Sublandlord and
Subtenant, Sublandlord shall cooperate with Subtenant to obtain Master
Landlord’s consent, but shall not be liable for any failure of Master Landlord
to grant its consent.
7.Maintenance and Repairs.
(a)    Subtenant’s Obligations.
(i)    Maintenance and Repair. Subtenant shall, at Subtenant’s sole expense,
keep the Sublease Premises and every part thereof in good condition, ordinary
wear and tear, condemnation and insured casualty excepted, except for any
obligations of Sublandlord under the Master Lease that are specifically set
forth and assumed by Sublandlord in this Sublease (including any obligations
relating to the Sublease Premises prior to the Commencement Date herein) and any
obligations of Master Landlord under the Master Lease. If (x) Sublandlord
reasonably determines that any maintenance and/or repair of the Sublease
Premises is required under the terms of the Master Lease, and, subject to such
shorter time as may be required under the Master Lease and any maintenance and
repair rights of Master Landlord thereunder, such maintenance and/or repair item
has not been completed by Subtenant within ten (10) business days after notice
from Sublandlord that such item is required (or, if such maintenance or repair
is not reasonably capable of being completed within such ten (10) business
day-period, commenced within such time period and thereafter diligently
prosecuted to completion), or (y) any maintenance and/or repair to the Building
is required by reason of the negligent act or omission or willful misconduct of
Subtenant or its agents, employees, contractors, invitees, or licensees, and
Sublandlord or Master Landlord performs the required maintenance or repair work,
Subtenant shall pay to Sublandlord or Master Landlord (as applicable) the
reasonable cost of such maintenance and repairs. Subtenant hereby waives and
releases any right to make repairs at Sublandlord’s expense under any applicable
law now or hereafter in effect, except to the extent expressly set forth in
Section 17 of this Sublease and Section 48 of the Master Lease.
(ii)    Alterations and Improvements. Unless specifically permitted by the terms
of this Sublease, or the Master Lease, Subtenant shall not make any
“Alterations” (as that term is defined in Section 8 of the Master Lease),
including, without limitation, the installation of any rooftop satellite
antennae and related cabling, without the consent of Master Landlord and
Sublandlord. Sublandlord shall reasonably cooperate and assist Subtenant in
obtaining the consent of Master Landlord under the Master Lease, and Sublandlord
shall not unreasonably withhold, condition, or delay its consent to any
Alterations requested by Subtenant that are approved by Master Landlord.
Sublandlord will not charge any supervision or other fees in connection with any
Alterations requested or performed by Subtenant.


9

--------------------------------------------------------------------------------





(b)    Sublandlord’s Obligations.
(i)    Maintenance and Repair. The Sublease Premises will be delivered to
Subtenant in broom clean condition. Master Landlord performs all repairs and
maintenance on the building systems serving the Sublease Premises pursuant to
the Master Lease and past practice. Subject to the foregoing, Sublandlord shall
have no obligation to operate, maintain, or repair the Sublease Premises. All
maintenance and repairs of the Sublease Premises which are required of lessee
under the Master Lease shall be the sole obligation of Subtenant and shall be
performed at Subtenant’s sole cost and expense. Without limiting the foregoing,
Subtenant shall have the right, with prior notice to Sublandlord, to request
that Master Landlord undertake maintenance and/or repairs that are the
obligation of Master Landlord under the Master Lease. Unless specifically
provided in this Sublease (or in the Master Lease), there shall be no abatement
of Rent with respect to, and Sublandlord shall not be liable for, any injury to
or interference with Subtenant’s business arising from any repairs, maintenance,
alteration, or improvement in or to any portion of the Building or the Premises,
including the Sublease Premises, or in or to the fixtures, appurtenances, and
equipment therein.
(ii)    Alterations and Improvements. Except as otherwise provided herein,
Sublandlord shall have no obligation to alter, remodel, improve, repair,
decorate or paint the Sublease Premises or any part thereof.
8.Parking Privileges. Subtenant is hereby granted the Parking Privileges.
Subtenant shall at all times comply with the terms of the Master Lease, or other
rules and regulations established by Master Landlord, with respect to its use of
such Parking Privileges. Subtenant shall pay all costs, fees, and charges
applicable to such Parking Privileges imposed or charged in accordance with the
terms of the Master Lease or other rules and regulations established by Master
Landlord, without markup or profit to Sublandlord.
9.Compliance With Laws and Permits. Subtenant shall, at Subtenant’s sole cost
and expense, comply throughout the Sublease Term with all applicable laws and
governmental requirements now or hereafter in effect with respect to the
Sublease Premises and Subtenant’s use and occupancy thereof. If any governmental
license, permit, or similar consent or authorization is required with respect to
Subtenant’s use or occupancy of the Sublease Premises, including, without
limitation, any improvements or alterations performed therein by or on behalf of
Subtenant, Subtenant shall be responsible, at its sole cost and expense, for
obtaining and maintaining such required licenses, permits, and authorizations,
and shall at all times comply with the terms and conditions thereof.
10.Tax on Subtenant’s Personal Property. Prior to delinquency, Subtenant shall
pay all taxes levied or assessed upon Subtenant’s personal property in or about
the Sublease Premises or other personal property from time to time located
within the Sublease Premises for or on the account of Subtenant including (as
applicable) any improvements existing as of the Commencement Date that are used
by Subtenant and the FF&E (defined below) (collectively, “Subtenant’s
Property”). If the assessed value of Master Landlord’s or Sublandlord’s property
is increased by the inclusion therein of a value placed upon Subtenant’s
Property, then Subtenant shall pay


10

--------------------------------------------------------------------------------





Sublandlord, within ten (10) business days of Subtenant’s receipt of a written
demand and evidence of said increased assessment and the basis therefor, the
proportion of taxes so levied against Master Landlord or Sublandlord resulting
from Subtenant’s Property.
11.Right of Entry. Subject to the conditions of Article 55 of the Master Lease,
Sublandlord, its employees, agents and representatives (“Sublandlord Parties”)
shall have the right to enter the Sublease Premises for purposes of inspection,
to post notices of non‑responsibility, to effect Sublandlord’s right to cure
Subtenant defaults pursuant to Section 17, as required by law, or in cases of
emergencies. Sublandlord shall use commercially reasonable efforts to minimize
interference with Subtenant’s use of the Sublease Premises during any such entry
by any Sublandlord Parties. No entry permitted hereunder shall be construed
under any circumstances as a forcible or unlawful entry into, or a detainer of,
the Sublease Premises, or an eviction of Subtenant. Subtenant hereby waives any
claim against any Sublandlord Parties for damages for interference with
Subtenant’s business or quiet enjoyment of the Sublease Premises in connection
with the right of entry set forth in this Section 11, except to the extent such
claims or rent abatement are permitted by Article 55 of the Master Lease.
12.Indemnification and Limitation on Liability.
(a)    Indemnity. Subtenant shall indemnify, protect, defend, and hold harmless
Sublandlord and each of its affiliates, partners, members, directors, officers,
employees, and agents, from and against any and all claims, suits, demands,
liabilities, damages and expenses of every kind and description, including
reasonable attorneys’ fees and costs, arising from or in connection with
(i) Subtenant’s use of the Sublease Premises or the conduct of its business
therein; (ii) any activity performed or permitted by Subtenant or any of its
affiliates, partners, members, directors, officers, employees, agents,
contractors or licensees in or around the Building; (iii) any Event of Default;
or (iv) the willful misconduct or negligent acts or omissions of Subtenant or
any of its affiliates, partners, members, directors, officers, employees,
agents, contractors, or licensees. Sublandlord shall indemnify, protect, defend,
and hold harmless Subtenant and each of its affiliates, partners, members,
directors, officers, employees, and agents, from and against any and all claims,
suits, demands, liabilities, damages and expenses of every kind and description,
including reasonable attorneys’ fees and costs, arising from or in connection
with (i) Sublandlord’s breach of this Sublease or the Master Lease after the
expiration of any applicable notice and cure period or (ii) the gross negligence
or willful misconduct of any Sublandlord Party within the Sublease Premises.
(b)    Exclusions from Liability. In no event shall Sublandlord be liable to
Subtenant for any injury to any person in or about the Sublease Premises or
damage to the Sublease Premises or for any loss, damage or injury to any
property of Subtenant therein unless and to the extent such loss, damage or
injury is caused by the gross negligence or willful misconduct of Sublandlord.
Without limiting the foregoing, in no event shall Sublandlord be liable to
Subtenant for (i) injury to Subtenant’s business or loss of income relating to
any damage or destruction of personal property (including without limitation,
any loss of such records), or (ii) damages arising from any act, omission or
neglect of any


11

--------------------------------------------------------------------------------





tenant in the Building or of any other third party (which third party is, for
the avoidance of doubt, not a Sublandlord Party).
(c)    Sublandlord’s Obligations. The obligations of Sublandlord under this
Sublease do not constitute personal obligations of the individual directors,
officers, employees, partners or shareholders of Sublandlord, and Subtenant
shall not seek recourse against said individual directors, officers or
shareholders of any of their personal assets for satisfaction of any liability
with respect to this Sublease.
(d)    Limitation. The indemnities set forth in Sections 12(a) shall not apply
to the extent any liability or damage is covered by insurance maintained by
Master Landlord and benefiting the Sublease Premises or Sublandlord and
Subtenant, as applicable. The indemnities pursuant to Section 12(a) are not
intended to and shall not relieve any insurance carrier of its obligations under
policies required to be or actually carried by either party pursuant to this
Sublease.
13.Insurance; Waiver of Subrogation.
(a)    Waiver of Subrogation. Unless not available on commercially reasonable
terms, Sublandlord and Subtenant shall have any and all fire, extended coverage
(or cause of loss – special form or all risk) or any and all damage insurance
that they may carry with respect to the Premises or the Building, or any portion
thereof, endorsed with the following subrogation clause (or a clause materially
identical thereto): “This insurance shall not be invalidated should the insured
waive in writing prior to a loss any or all right of recovery against any party
for loss occurring to the property described herein”; and Sublandlord and
Subtenant hereby waive all claims for recovery from the other for any loss or
damage to any of its property insured under valid and collectible insurance
policies to the extent of any recovery collected under such insurance, subject
to the limitation that this waiver shall apply only when it is permitted by the
applicable policy of insurance.
(b)    Subtenant’s Insurance Coverage. At all times during the Sublease Term,
Subtenant, at its sole expense, shall obtain and keep in force with respect to
each portion of the Sublease Premises and Subtenant’s operations in and about
the Sublease Premises (i) commercial general liability insurance coverage (on an
“occurrence basis”), including personal injury, bodily injury, death, broad form
property damage, in limits not less than One Million Dollars ($1,000,000.00) per
occurrence, not less than Two Million Dollars ($2,000,000.00) in the aggregate,
and umbrella coverage of not less than Five Million Dollars ($5,000,000.00);
(ii) insurance against loss or damage by fire and such other risks and hazards
as are insurable under present standard forms of property insurance policies
with respect to the personal property, furniture, furnishings and fixtures
belonging to Subtenant located in the Sublease Premises for not less than 100%
of the actual replacement value thereof; and (iii) loss of income and extra
expense insurance in amounts as will reimburse Subtenant for direct or indirect
loss of earnings attributable to all perils commonly insured against by prudent
tenants in the business of Subtenant or attributable to prevention of access to
the Sublease Premises as a result of such perils, (iv) Worker’s Compensation and
Employer’s Liability Insurance as required by all applicable laws and
Governmental Requirements, with not less than the following limits:


12

--------------------------------------------------------------------------------





Each Accident:        $500,000
Disease--Policy Limit:    $500,000
Disease--Each Employee:    $500,000


(c)    Policy Requirements. All insurance policies required to be carried by
Subtenant hereunder shall name Subtenant as named insured and shall include
Sublandlord, Master Landlord, the Building manager, if any, the beneficiaries
under any underlying deeds of trust, and the lessor(s) under any underlying
leases as additional insureds, as specified in writing to Subtenant from time to
time (it being agreed that Subtenant shall have a reasonable time following
receipt of such written notice to add to its insurance policies those designated
as additional insureds). All insurance policies carried by Subtenant shall be
issued by reputable insurers qualified to do business in Washington and have a
Best rating at least equal to A-VII or the equivalent hereof. Subtenant will
deliver certificates of insurance to Sublandlord as soon as practicable after
the placing of the insurance as required by the terms of this Sublease, but in
no event more than five (5) business days following the Commencement Date and
the date Subtenant receives all additional information requested by the
insurance carrier, which certificates shall be in commercially reasonable form.
Subtenant shall notify Sublandlord in writing, by registered or certified U.S.
Mail, return receipt requested, not less than thirty (30) days before any
material change or reduction in coverage of insurance policy.
(d)    Release. To the extent permitted by law, Subtenant hereby releases the
Sublandlord Parties from, and waives all claims for, damage to persons or
property sustained by Subtenant, its agents or employees or any other occupant
of the Building or the Sublease Premises (but in the case of agents, employees
or other occupants, such waiver and release shall apply only to the extent
Subtenant may legally waive and release claims by such third parties) resulting
from (i) any accident in or about the Building or the Sublease Premises except
to the extent resulting from the gross negligence or willful misconduct of the
Sublandlord Parties, or (ii) resulting directly or indirectly from any act or
neglect of any third party (which third party is, for the avoidance of doubt,
not a Sublandlord Party). Notwithstanding anything to the contrary herein, in no
event shall Sublandlord or Subtenant be liable to the other party under this
Sublease for any damage by reason of loss of profits, business interruption or
other special or consequential damage; provided that such limitation shall not
apply to any third-party claims.
(e)    Sublandlord Insurance. At all times during the Sublease Term,
Sublandlord, at its sole expense, shall obtain and keep in force with respect to
the Premises and Sublandlord’s operations (i) commercial general liability
insurance coverage (on an “occurrence basis”), including personal injury, bodily
injury, death, broad form property damage, in limits not less than One Million
Dollars ($1,000,000.00) per occurrence, not less than Two Million Dollars
($2,000,000.00) in the aggregate, and umbrella coverage of not less than Five
Million Dollars ($5,000,000.00); (ii) insurance against loss or damage by fire
and such other risks and hazards as are insurable under present standard forms
of property insurance policies with respect to the property, furniture,
furnishings and fixtures belonging to Sublandlord located in the Premises for
not less than 100% of the actual replacement


13

--------------------------------------------------------------------------------





value thereof; and (iii) Worker’s Compensation and Employer’s Liability
Insurance as required by all applicable laws and Governmental Requirements.
14.Damage or Destruction.
(a)    Insurance Proceeds. In the event the Sublease Premises or the Building
shall be damaged or destroyed, Subtenant shall have no right to share in any
proceeds from an insurance policy maintained by Master Landlord or Sublandlord
(but Master Landlord may use such proceeds to rebuild the Sublease Premises to
the extent required by the Master Lease (and shall rebuild if required to do so
by the Master Lease)). The continuation of the Sublease shall be subject to the
rights of Sublandlord and Master Landlord under the Master Lease, and their
respective exercise of such rights thereunder. If the Sublease Premises shall be
totally destroyed, this Sublease shall terminate at the written election of
either Sublandlord or Subtenant. If the Sublease Premises shall be damaged by
fire, earthquake, or any other cause (other than the negligence or misconduct of
Subtenant) so that the Sublease Premises cannot reasonably be made tenantable
within one hundred twenty (120) days from the date of such damage, Sublandlord
or Subtenant shall have the right to terminate this Sublease by written notice
within 30 days from the date of such damage. In any case where the Sublease
Premises are rendered partially untenantable by fire, earthquake or any other
cause (other than the negligence or misconduct of Subtenant), the monthly Rent
shall be adjusted in the proportion that the rentable area of the untenantable
portion of the Sublease Premises bears to the rentable area of the Sublease
Premises (or totally abated if the usable portion is insufficient for the usual
conduct of Subtenant’s business) until the untenantable portion of the Sublease
Premises is restored and is tenantable by the Subtenant. Except for any
abatement of Rent expressly provided in this Sublease, Subtenant shall have no
claim against Sublandlord for any damage suffered by reason of any such damage
or destruction.
(b)    Inconsistent Statutes. The provisions of this Sublease, including this
Section 14, constitute an express agreement between Sublandlord and Subtenant
with respect to any and all damages to, or destruction of, all or any part of
the Sublease Premises and any statute or regulation of the State of Washington
with respect to any rights or obligations concerning damage or destruction in
any absence of an express agreement between the parties, and any similar statute
or regulation now or hereafter in effect, shall have no application to this
Sublease or to any damage to or destruction of all or any part of the Sublease
Premises.
15.Assignment and Subletting.
(a)    Subtenant shall have no right to assign its interest in this Sublease or
sub-sublet all or any portion of the Sublease Premises except with the prior
written consent and approval of Sublandlord (which consent shall not be
unreasonably withheld or delayed) and the prior written consent and approval of
Master Landlord pursuant to the terms of Article 18 of the Master Lease.
Subtenant shall submit any request for consent to Sublandlord and Master
Landlord for any proposed sub-sublease or assignment not less than thirty (30)
days prior to such proposed sub-sublease or assignment. Notwithstanding the
foregoing, no consent of Sublandlord or Master Landlord will be required with
respect to a transfer to


14

--------------------------------------------------------------------------------





a “Conveyee” as defined in the Master Lease, to the extent permitted under the
Master Lease (a “Permitted Conveyee”).
(b)    Notwithstanding any assignment or sub-sublease, Subtenant shall at all
times remain fully and primarily responsible and liable for the payment of Rent
and for compliance with all of Subtenant’s other obligations under this
Sublease.
(c)    If the total of all consideration owed by a sub-sublessee or assignee of
Subtenant for such sub-sublease or assignment (including, without limitation,
all amounts due and payable under the applicable sub-sublease or assignment
agreement) exceeds the total Rent (excluding any amounts payable under this
Section 15(c)) payable under this Sublease for the comparable period less the
actual and reasonable brokerage fees, legal costs, and construction fees and any
customary and market reasonable improvement allowance (“Excess Rent”), then
Subtenant shall be bound and obligated to pay Sublandlord 50% of such Excess
Rent, within ten (10) business days following receipt thereof by Subtenant.
Notwithstanding anything to the contrary in this Sublease or any requirements in
the Master Lease with respect to the collection of Excess Rent, Subtenant shall
not be required to make any other payments of Excess Rent or other consideration
in respect of its receipt of payments from a sub-sublessee except as set forth
in this Section 15(c). The foregoing will not apply to any transfer to a
Permitted Conveyee.
(d)    If Subtenant shall sub-sublet the Sublease Premises or any part thereof
(other than to a Permitted Conveyee), Subtenant hereby immediately and
irrevocably assigns to Sublandlord, as security for Subtenant’s obligations
under this Sublease, all rent from any such sub-subletting, and Sublandlord as
assignee and as attorney-in-fact for Subtenant, or a receiver for Subtenant
appointed on Sublandlord’s application, may collect such rent and apply it
toward Subtenant’s obligations under this Sublease; except that, until the
occurrence of an Event of Default, Subtenant shall have the right to collect
such rent. Notwithstanding the foregoing, Subtenant shall remain ultimately
responsible and liable for all amounts due and payable by any sub-subtenant.
16.Transfer of Sublandlord’s Interest. Sublandlord shall have no right to
transfer all or a part of its interest in the Sublease Premises or the Master
Lease except, to the extent permitted by the Master Lease, with the prior
written consent of Master Landlord. In the event of any such transfer,
Sublandlord shall be relieved of any and all obligations and liabilities
hereunder accruing from and after the date such transferee assumes in full
Sublandlord’s obligations hereunder.
17.Event of Default. The occurrence of any of the following shall constitute an
event of default by Subtenant under this Sublease (each, an “Event of Default”):
(a)    any failure of Subtenant to pay any amount of Rent or any other amounts
to be paid by Subtenant under the terms of this Sublease within five (5) days
after notice the same is due;
(b)    the failure of Subtenant to perform any non-monetary covenant, liability,
or obligation of Subtenant under this Sublease, within thirty (30) days
following written notice to Subtenant of such failure, provided, however, if
such non-monetary default


15

--------------------------------------------------------------------------------





is not capable of cure within such thirty (30) day period, then no Event of
Default shall be deemed to have occurred by reason of such failure so long as
Subtenant (i) complies with the terms of the Master Lease, and (ii) promptly
commences and diligently prosecutes such cure to completion, which cure must be
completed within ninety (90) days of Sublandlord’s notice; and
(c)    the occurrence of any breach or default of the terms of the Master Lease
caused by Subtenant, beyond applicable notice and cure periods, if any,
available under the Master Lease with respect to such breach or default.
The occurrence of any Event of Default by Subtenant under this Sublease shall
entitle Sublandlord to each and all of the rights and remedies afforded Master
Landlord upon the occurrence of a default under the Master Lease, or otherwise
available at law or in equity.
If Subtenant is in default under this Sublease beyond any applicable notice and
cure period, without limiting any other remedies of Sublandlord provided
hereunder, Sublandlord shall have the right, subject to the terms of Article 55
of the Master Lease as incorporated herein by reference, to cure such default on
behalf of Subtenant, and Sublandlord shall have no liability to Subtenant by
reason of such actions. Subtenant will reimburse Sublandlord for all
out-of-pocket costs reasonably incurred by Sublandlord in curing any default
pursuant to this paragraph.
If Sublandlord is in default under the Master Lease and Sublandlord fails to
cure such default within thirty (30) days (or such shorter time as is reasonable
in the event of circumstances creating an imminent risk of material damage to
persons or property) of receiving written notice of such failure from Subtenant,
Subtenant shall have the right, subject to the terms of the Master Lease, to
cure such default on behalf of Sublandlord and neither Subtenant nor Master
Landlord shall have any liability to Sublandlord by reason of such actions of
Subtenant. Sublandlord will reimburse Subtenant for all out-of-pocket costs
reasonably incurred by Subtenant in curing any default pursuant to this
paragraph.
18.Estoppel Certificate. Subtenant shall, at any time and from time to time upon
not less than twenty (20) days’ prior notice by Sublandlord execute, acknowledge
and deliver to Sublandlord a statement certifying that this Sublease is
unmodified and in full force and effect (or if there have been modifications,
that the same is in full force and effect as so modified and stating the
modifications), the dates to which Rent and other charges have been paid in
advance, if any, stating to the actual knowledge of Subtenant, whether or not
Sublandlord is in default in the performance of any covenant, agreement, or
condition contained in this Sublease and, if so, specifying each such default of
which Subtenant may have knowledge and containing any other information and
certifications relating to this Sublease and the rights and obligations of the
parties hereunder that reasonably may be requested by Sublandlord. Any such
statement delivered pursuant to this Section 18 may be relied upon by
Sublandlord and any prospective purchaser of the Building or the land thereunder
or any mortgagee, ground lessor or other like encumbrancer upon the Building or
the Land, or Sublandlord’s leasehold interest therein. Subtenant’s failure to
deliver such statement within such time shall be deemed a statement that this
Sublease is in full force and effect, without modification, except as may be
represented by Sublandlord in such request, that there are no uncured Events of
Default or events that with the giving of notice or passage of time would
constitute Events


16

--------------------------------------------------------------------------------





of Default, that there are no material defaults in Sublandlord’s performance,
and that not more than one month’s installment of Rent has been paid in advance.
19.Surrender of Sublease Premises and Removal of Subtenant’s Property. Upon the
expiration or earlier termination of this Sublease, Subtenant shall quit and
surrender possession of the Sublease Premises to Sublandlord, broom clean, free
and clear of all personal property of Subtenant and with all appurtenant
systems, equipment and fixtures that are Subtenant’s obligation to maintain and
repair in good order and repaired in serviceable condition, reasonable wear and
tear, condemnation and insured casualty excepted, and shall, without expense to
Sublandlord, remove or cause to be removed from the Sublease Premises all debris
and rubbish, all Subtenant’s personal property, and Subtenant shall repair all
damage to the Sublease Premises resulting from such removal. Subtenant shall
only be responsible for surrendering the Sublease Premises in the same or
similar condition that it took possession of the Sublease Premises. Subtenant
will not be obligated to remove or restore any alterations or improvements
existing in the Sublease Premises as of the Delivery Date (provided that
Subtenant will not be required to remove any Subtenant Improvements unless the
Master Landlord requires such removal).
20.Brokers. Sublandlord and Subtenant each hereby warrants and represents that
it has not had any contact or dealings with any person or broker, other than the
brokers identified in the Basic Sublease Information section, that would permit
such other person or broker to make a claim for the payment of any fee or
brokerage commission in connection with the negotiation or consummation of this
Sublease, and each shall indemnify and hold the other harmless from and against
any liability with respect to any fee or brokerage commission arising out of any
breach by such party of the foregoing warranties and representations.
Sublandlord will pay the brokers a commission pursuant to a separate agreement.
21.Rules and Regulations. Master Landlord’s Rules and Regulations, as amended
from time to time, for the Building are hereby incorporated herein and made a
part of this Sublease. Subtenant hereby acknowledges that, as of the date
hereof, it has had an opportunity to review such Rules and Regulations.
Subtenant agrees to abide by and comply with each and every one of said Rules
and Regulations and any amendments, modifications and/or additions thereto as
may hereafter be adopted by Master Landlord or Sublandlord.
22.Signage. Subtenant shall have the right to a listing in the Building lobby
directory and signage on the floors on which the Sublease Premises are located
as set forth in Section 11 of the Master Lease. For the avoidance of doubt,
nothing herein shall be construed as requiring Sublandlord to (i) remove its
“eyebrow” and/or “monument” signage at the Premises, or (ii) transfer, convey or
assign its rights, or any portion thereof, to have “eyebrow” and/or “monument”
signage at the Premises.
23.Furniture, Fixtures and Equipment. The parties hereto hereby acknowledge
that, as of the Commencement Date, certain items of Sublandlord’s personal
property, including, without limitation, conference room, office and cubical
furniture, electronics and seating, as more particularly described in Exhibit D
attached hereto (collectively, the “FF&E”), are located within the Sublease
Premises. Notwithstanding anything to the contrary contained herein, as of the
Commencement Date, Sublandlord does hereby give, grant, bargain, sell, transfer,
assign, convey and deliver to Subtenant, at no cost to Subtenant, all of
Sublandlord’s right, title and interest in and


17

--------------------------------------------------------------------------------





to the FF&E. Subtenant agrees that it is accepting the FF&E on an “as is with
all faults” basis, and except for Sublandlord’s warranty and representation that
no third party has any lien, security or other interest in the FF&E, Subtenant
is not relying on any warranties or representations of any kind whatsoever,
express or implied, from Sublandlord, its officers, directors, partners,
employees, agents, and contractors as to any matters concerning the FF&E.
Subtenant hereby waives, releases, acquits and forever discharges Sublandlord,
Sublandlord’s officers, directors, employees, agents, partners, and any other
persons acting on or in behalf of Sublandlord, and the successors and assigns of
each of the foregoing, of and from any and all claims, liabilities, obligations,
demands, actions, causes of action, demands, rights, damages, costs, expenses or
compensation whatsoever, direct or indirect, known or unknown, foreseen or
unforeseen, that it now has, or which may arise in the future, on account of or
in any way growing out of or connected with the FF&E.
24.Expansion.
(a)    Subject and subordinate to any pre-existing rights of third parties
previously granted by Master Landlord to occupy the Offer Space following
expiration of the Master Lease (and Sublandlord hereby represents it has no
knowledge of the existence of any such rights), and provided no Event of Default
then exists, Sublandlord shall, prior to offering the same to any other party,
first offer (the “Right of First Offer”) to sublease to Subtenant all, and not
less than all, of any portion of the Premises located on the eighth (8th) floor
of the Building (the “Offer Space”) from time to time when such Offer Space
becomes available. Such offer shall be in writing and shall specify the sublease
terms for the Offer Space, including the rent to be paid for the Offer Space and
the date on which the Offer Space shall be included as part of the Sublease
Premises (the “Offer Notice”). Within five (5) business days after Sublandlord
delivers to Subtenant the Offer Notice, Subtenant shall notify Sublandlord in
writing whether Subtenant elects to lease the entire Offer Space on the terms
set forth in the Offer Notice. If Subtenant timely elects to sublease the Offer
Space, then Sublandlord and Subtenant shall execute an amendment to this
Sublease, effective as of the date the Offer Space is to be included as part of
the Sublease Premises, on the terms set forth in the Offer Notice and, to the
extent not inconsistent with the Offer Notice terms, the terms of this Sublease
(and Subtenant’s Proportionate Share, the Security Deposit, and the parking
spaces to be rented pursuant to the Basic Sublease Information section, shall be
equitably and proportionately increased in proportion to the increase in the
rentable square footage of the Sublease Premises); however, the expansion of
this Sublease to include the Offer Space as contemplated by this Section 24
shall be conditioned on Master Landlord’s prior written consent, and Subtenant
shall accept the Offer Space in an “AS-IS” condition and Sublandlord shall not
provide to Subtenant any allowances (e.g., moving allowance, construction
allowance, and the like) or other subtenant inducements (including, without
limitation, any rent credits or abatements) unless otherwise specifically
provided in the Offer Notice.
(b)    If Subtenant fails or is unable to timely exercise the Right of First
Offer, then the Right of First Offer shall lapse, time being of the essence with
respect to the exercise thereof, and Sublandlord may, in its sole discretion,
terminate the portion of the Master Lease respecting the Offer Space or sublease
all or a portion of the Offer Space to third parties on such terms as
Sublandlord may elect; provided that in the event Sublandlord


18

--------------------------------------------------------------------------------





retains such Offer Space and subsequently elects to re-offer it for sublease,
Sublandlord will again offer such space to Subtenant pursuant to this Section
24. Subtenant may not exercise the Right of First Offer if an Event of Default
exists or Subtenant is not then subleasing the entire Sublease Premises. In no
event shall Sublandlord be obligated to pay a commission with respect to any
space subleased by Subtenant under this Section 24, and in the event Subtenant
engages a broker to act on its behalf in connection with its lease of the Offer
Space, Subtenant will be responsible for the payment of any commission owed to
the broker so engaged by Subtenant.
(c)    Notwithstanding anything to the contrary contained in this Section 24,
the Right of First Offer shall terminate and be of no further force or effect if
(a) the Master Lease or Sublandlord’s right to possession of the Offer Space is
terminated, (b) this Sublease or Subtenant’s right to possession of the
Subleases Premises is terminated, or (c) there would, at the time of the
execution of the amendment adding the Offer Space to this Sublease, be an Event
of Default, or, at any time, there has been more than one (1) Event of Default.
The Right of First Offer shall be personal to Cascadian Therapeutics, Inc. or
any Permitted Conveyee, and may not be exercised by any other assignee,
subtenant or other transferee of or successor to any portion of the Subtenant’s
interest in this Sublease or to the Sublease Premises. Subtenant hereby
acknowledges that Sublandlord’s obligations under this Section 24 are
conditioned on Master Landlord’s prior written consent to any amendment adding
the Offer Space to this Sublease.
(d)    In the event Subtenant leases the entire Offer Space, to the extent not
prohibited under the Master Lease, the terms of Article 43 of the Master Lease
(Roof Deck) will apply to and be incorporated into this Sublease and shall no
longer be excluded pursuant to Section 6(b).
25.General Provisions.
(a)    Notices.
(i)    All notices to be given pursuant to this Sublease shall be either
(i) personally delivered; or (ii) sent via overnight courier, signature required
(such as Federal Express, DHL, etc.). Receipt shall be deemed effective on the
date of delivery or refusal, if personally delivered, or of delivery or refusal
shown on the courier’s shipping receipt for such item, if sent via overnight
courier. All notices to be given pursuant to this Sublease shall be given to the
parties at the following respective addresses:
If to Sublandlord:
CTI BioPharma, Corp.
3101 Western Avenue, Suite 800
Seattle, Washington 98121
Attn: Legal Affairs



19

--------------------------------------------------------------------------------





with a copy to:    O’Melveny & Myers, LLP
    400 South Hope Street
    Los Angeles, California 90071
    Attention: Brophy Christensen
Address for rent payments:
CTI BioPharma, Corp.
3101 Western Avenue, Suite 800
Seattle, Washington 98121


To Subtenant:
Prior to the Commencement Date
Cascadian Therapeutics, Inc.
2601 Fourth Avenue, Suite 500
Seattle, Washington  98121
Attn: Legal Counsel



From and after the Commencement Date
Cascadian Therapeutics, Inc.
3101 Western Avenue, Suite 600
Seattle, Washington 98121
Attn: Legal Counsel
In either case with a copy to:
Crosbie Gliner Schiffman Southard & Swanson LLP
12750 High Bluff Drive, Suite 250
San Diego, California 92130
Attention: Dawn Saunders
To Master Landlord:
Selig Holdings Company LLC
1000 Second Avenue, Suite 1800

Seattle, Washington 98104
Attn: John Greeley
(ii)    For the ninety (90)-day period following the Commencement Date,
Subtenant shall use commercially reasonable efforts to forward promptly to
Sublandlord any mail received by Subtenant at the Sublease Premises intended for
Sublandlord.
(b)    Entire Agreement; No Oral Amendment. All prior written and oral
understandings, representations, warranties, and agreements between Sublandlord
and Subtenant with respect to the Sublease Premises are superseded by and merged
into this Sublease, which alone fully and completely sets forth the
understanding of Sublandlord and Subtenant with respect to the Sublease
Premises. Subtenant acknowledges that neither Sublandlord nor Master Landlord
(to the extent applicable to the Sublease Premises and expressly incorporated
herein by reference), nor any agent of either such party has made


20

--------------------------------------------------------------------------------





any representation or warranty, except as may be expressly provided in this
Sublease or the Master Lease, with respect to the Sublease Premises, the
Building, or any other portion of the Land. This Sublease may not be amended or
modified in any respect whatsoever except by an instrument in writing signed by
Sublandlord and Subtenant and, if required by the Master Lease, consented to in
writing by Master Landlord.
(c)    No Waiver. The waiver by Sublandlord or Subtenant of any breach or
default of any term, provision, covenant, or condition contained in this
Sublease, or the failure of such party to insist on the strict performance by
the other party, shall not be deemed to be a waiver of such term, provision,
covenant, or condition as to any subsequent breach or default thereof or of any
other term, covenant, or condition contained in this Sublease. The acceptance of
Rent hereunder by Sublandlord or the payment of Rent hereunder by Subtenant
shall not be deemed to be a waiver of any breach or default by Subtenant or
Sublandlord, respectively, of any term, provision, covenant, or condition
herein, other than the failure of Subtenant to pay the particular rent so
accepted, regardless of Sublandlord’s or Subtenant’s respective knowledge of
such breach or default at the time of acceptance or payment of rent.
(d)    Successors and Assigns. This Sublease shall be binding upon and shall
inure to the benefit of the heirs, executors, administrators, representatives,
and permitted successors and assigns of the parties hereto.
(e)    Severability. If any term or provision of this Sublease, the deletion of
which would not adversely affect the receipt of any material benefit by either
party hereunder, shall be held invalid or unenforceable to any extent, the
remaining terms, conditions, and covenants of this Sublease shall not be
affected thereby and each of said terms, covenants, and conditions shall be
valid and enforceable to the fullest extent permitted by all applicable laws and
governmental requirements.
(f)    Attorneys’ Fees. If either Sublandlord or Subtenant engages legal counsel
to enforce its rights pursuant to this Sublease, the party receiving
substantially the result it sought or defended (the “Prevailing Party”), whether
by award, judgment, stipulation, settlement, workout, default, or otherwise and
whether or not any legal action may have been instituted or instituted and then
voluntarily dismissed, shall be entitled to recover from the adverse party all
reasonable and actual attorneys’ fees and court costs incurred by the Prevailing
Party. This paragraph does not constitute a waiver of any rights under any
Federal bankruptcy laws.
(g)    Relationship to Master Lease. This Sublease is subject and subordinate to
the Master Lease and to all matters to which the Master Lease is now or
hereafter made subordinate (and protected by any SNDA provided to Sublandlord
pursuant to Article 50 of the Master Lease to the extent such SNDA protects the
Master Lease). Subtenant’s interest in the Sublease Premises and rights under
this Sublease are derivative of the Sublandlord’s rights under the Master Lease
and Subtenant acknowledges and agrees that, notwithstanding anything to the
contrary in this Sublease, Subtenant’s rights hereunder and with respect to the
Sublease Premises shall be no greater than those of Sublandlord pursuant to the
Master Lease. Without limiting any of Subtenant’s obligations under this


21

--------------------------------------------------------------------------------





Sublease, and without imposing any additional liability on Sublandlord to
Subtenant, Sublandlord acknowledges that it shall remain liable to Master
Landlord for all of its obligations under the Master Lease, and to the extent
Subtenant is undertaking any of such obligations, such undertaking shall be
joint and several with Sublandlord. As between Sublandlord and Master Landlord,
in the event of any conflict between the provisions of the Master Lease and this
Sublease, the provisions of the Master Lease shall govern.
(h)    Master Lease in Good Standing. Sublandlord hereby represents and
certifies that (i) the Master Lease is in full force and effect,
(ii) Sublandlord has not received written notice of a pending default by
Sublandlord under the Master Lease and is not aware of any default by
Sublandlord under the Master Lease, (iii) to Sublandlord’s actual knowledge,
Master Landlord is not in default under the Master Lease, and (iv) Sublandlord
has the full right, power and authority to enter into this Sublease (subject to
the consent of Master Landlord).
(i)    No Partnership or Joint Venture. Nothing in this Sublease shall be
construed as creating a partnership or joint venture between Sublandlord,
Subtenant or any other party, or cause Subtenant or Sublandlord to be
responsible for the debts of the other or of any third party.
(j)    Counterparts. This Sublease may be executed in two or more counterparts,
which may be delivered electronically, and, when so executed, will have the same
force and effect as though all signatures appeared on a single document. Any
signature page of this Sublease may be detached from any counterpart without
impairing the legal effect of any signatures thereon, and may be attached to
another counterpart identical in form thereto by having attached to it one or
more additional signature pages. Each party may rely upon signatures delivered
electronically or via facsimile as if such signatures were originals.
(k)    No Recordation. Neither this Sublease nor a memorandum thereof shall be
filed by or on behalf of Subtenant in any public record.
(l)    Time. Time is of the essence as to the performance of each party’s
obligations under this Sublease.
(m)    No Third Party Benefits. Except to the extent expressly provided
otherwise in this Sublease, Sublandlord and Subtenant do not intend by any
provision of this Sublease to confer any right, remedy, or benefit upon any
third party, and no third party shall be entitled to enforce, or otherwise shall
acquire any right, remedy, or benefit by reason of, any provision of this
Sublease.
(n)    Quiet Enjoyment. So long as Subtenant shall perform all of the covenants
and agreements herein required to be performed by Subtenant, Subtenant shall,
subject to the terms of this Sublease, at all times during the Sublease Term,
have peaceful and quiet enjoyment of the Sublease Premises against any person
claiming by, through or under Sublandlord.


22

--------------------------------------------------------------------------------





(o)    SEC Filings. Sublandlord and Subtenant will cooperate with one another in
connection with any required filing of this Sublease with the Securities and
Exchange Commission, including consulting with one another with respect to
information which should be redacted from such filings (provided that neither
party will be required to redact information which it reasonably believes is
legally required to be included in any filing).
(p)    Master Landlord's Consent. This Sublease is subject to and contingent
upon Master Landlord's execution of the Master Landlord Consent in substantially
the form attached hereto within thirty (30) days of the date hereof. In the
event Master Landlord does not so execute such Master Landlord Consent within
such time, either party may terminate this Sublease upon written notice to the
other party until such time as Master Landlord's consent is obtained.


[Signatures on following page]


23

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Sublease as of the
Effective Date.
SUBLANDLORD:
CTI BIOPHARMA, CORP.

a Washington corporation
By:  
                      /s/ Adam R. Craig

Printed Name: Adam R. Craig
Title: Chief Executive Officer
SUBTENANT:
CASCADIAN THERAPEUTICS, INC.
a Delaware corporation

By:  
                      /s/ Scott Myers

Printed Name: Scott Myers
Title: Chief Executive Officer


24

--------------------------------------------------------------------------------





For Sublandlord:
STATE OF     )

        ) ss:

COUNTY OF     )
I certify that I know or have satisfactory evidence that
__________________________________ is the person who appeared before me, and
said person acknowledged that he/she signed this instrument, on oath stated that
he/she was authorized to execute the instrument and acknowledged it as the
________________________________________ of
__________________________________________ to be the free and voluntary act of
such party for the uses and purposes mentioned in the instrument.
Dated: ________________________
_______________________________________
Notary Public
Print Name:_____________________________
My commission expires: __________________

(Use this space for notarial stamp/seal)
Subtenant:
STATE OF     )

        ) ss:

COUNTY OF     )
I certify that I know or have satisfactory evidence that
__________________________________ is the person who appeared before me, and
said person acknowledged that he/she signed this instrument, on oath stated that
he/she was authorized to execute the instrument and acknowledged it as the
________________________________________ of
__________________________________________ to be the free and voluntary act of
such party for the uses and purposes mentioned in the instrument.
Dated: ________________________
_______________________________________
Notary Public
Print Name:_____________________________
My commission expires: __________________



(Use this space for notarial stamp/seal)


25

--------------------------------------------------------------------------------






EXHIBIT A
MASTER LEASE
ctibiopharmacascadian_image1.gif [ctibiopharmacascadian_image1.gif]


A-1

--------------------------------------------------------------------------------





ctibiopharmacascadian_image2.gif [ctibiopharmacascadian_image2.gif]


B-2

--------------------------------------------------------------------------------





ctibiopharmacascadian_image3.gif [ctibiopharmacascadian_image3.gif]


B-3

--------------------------------------------------------------------------------





ctibiopharmacascadian_image4.gif [ctibiopharmacascadian_image4.gif]


B-4

--------------------------------------------------------------------------------





ctibiopharmacascadian_image5.gif [ctibiopharmacascadian_image5.gif]


B-5

--------------------------------------------------------------------------------





ctibiopharmacascadian_image6.gif [ctibiopharmacascadian_image6.gif]


B-6

--------------------------------------------------------------------------------





ctibiopharmacascadian_image7.gif [ctibiopharmacascadian_image7.gif]


B-7

--------------------------------------------------------------------------------





ctibiopharmacascadian_image8.gif [ctibiopharmacascadian_image8.gif]


B-8

--------------------------------------------------------------------------------





ctibiopharmacascadian_image9.gif [ctibiopharmacascadian_image9.gif]


B-9

--------------------------------------------------------------------------------





ctibiopharmacascadia_image10.gif [ctibiopharmacascadia_image10.gif]


B-10

--------------------------------------------------------------------------------





ctibiopharmacascadia_image11.gif [ctibiopharmacascadia_image11.gif]


B-11

--------------------------------------------------------------------------------





ctibiopharmacascadia_image12.gif [ctibiopharmacascadia_image12.gif]


B-12

--------------------------------------------------------------------------------





ctibiopharmacascadia_image13.gif [ctibiopharmacascadia_image13.gif]


B-13

--------------------------------------------------------------------------------





ctibiopharmacascadia_image14.gif [ctibiopharmacascadia_image14.gif]


B-14

--------------------------------------------------------------------------------





ctibiopharmacascadia_image15.gif [ctibiopharmacascadia_image15.gif]


B-15

--------------------------------------------------------------------------------





ctibiopharmacascadia_image16.gif [ctibiopharmacascadia_image16.gif]


B-16

--------------------------------------------------------------------------------





ctibiopharmacascadia_image17.gif [ctibiopharmacascadia_image17.gif]


B-17

--------------------------------------------------------------------------------





ctibiopharmacascadia_image18.gif [ctibiopharmacascadia_image18.gif]


B-18

--------------------------------------------------------------------------------





ctibiopharmacascadia_image19.gif [ctibiopharmacascadia_image19.gif]


B-19

--------------------------------------------------------------------------------





ctibiopharmacascadia_image20.gif [ctibiopharmacascadia_image20.gif]


B-20

--------------------------------------------------------------------------------





ctibiopharmacascadia_image21.gif [ctibiopharmacascadia_image21.gif]


B-21

--------------------------------------------------------------------------------





ctibiopharmacascadia_image22.gif [ctibiopharmacascadia_image22.gif]


B-22

--------------------------------------------------------------------------------





ctibiopharmacascadia_image23.gif [ctibiopharmacascadia_image23.gif]


B-23

--------------------------------------------------------------------------------





ctibiopharmacascadia_image24.gif [ctibiopharmacascadia_image24.gif]


B-24

--------------------------------------------------------------------------------





ctibiopharmacascadia_image25.gif [ctibiopharmacascadia_image25.gif]


B-25

--------------------------------------------------------------------------------





ctibiopharmacascadia_image26.gif [ctibiopharmacascadia_image26.gif]


B-26

--------------------------------------------------------------------------------





ctibiopharmacascadia_image27.gif [ctibiopharmacascadia_image27.gif]


B-27

--------------------------------------------------------------------------------





ctibiopharmacascadia_image28.gif [ctibiopharmacascadia_image28.gif]


B-28

--------------------------------------------------------------------------------





ctibiopharmacascadia_image29.gif [ctibiopharmacascadia_image29.gif]


B-29

--------------------------------------------------------------------------------





ctibiopharmacascadia_image30.gif [ctibiopharmacascadia_image30.gif]


B-30

--------------------------------------------------------------------------------





ctibiopharmacascadia_image31.gif [ctibiopharmacascadia_image31.gif]


B-31

--------------------------------------------------------------------------------





ctibiopharmacascadia_image32.gif [ctibiopharmacascadia_image32.gif]




B-32

--------------------------------------------------------------------------------






EXHIBIT B
FLOOR PLANS FOR SUBLEASE PREMISES
6th Floor
image33.jpg [image33.jpg]


B-1

--------------------------------------------------------------------------------





7th Floor
image34.jpg [image34.jpg]


B-2

--------------------------------------------------------------------------------






EXHIBIT C
WORK LETTER
3101 WESTERN AVENUE
SEATTLE, WASHINGTON


All improvements to the Sublease Premises made to prepare the Sublease Premises
for use and occupancy by Subtenant will be performed by Subtenant, and shall be
referred to as “Subtenant Improvements”. Subtenant shall install the “Subtenant
Improvement Components”, attached as Exhibit A to this Work Letter; provided
that the parties acknowledge that, as of the Effective Date, Sublandlord has
capped off the interior communication stairwell between the seventh (7th) and
eighth (8th) floors of the Building and located between the Sublease Premises
and that portion of the Premises to be retained by Sublandlord.  Subtenant shall
proceed with its work expeditiously, continuously and efficiently, and shall use
its best efforts to complete the same within sixty (60) days after the date
Sublandlord tenders access to the Sublease Premises to Subtenant pursuant to
Section 3(b)(ii) of this Sublease.


If Subtenant desires to make any material change, addition, or alteration to the
Subtenant Improvement Components, Subtenant shall prepare and submit to
Sublandlord plans and specifications with respect to such proposed change,
addition, or alteration. Any such change, addition, or alteration shall be
subject to Sublandlord’s approval, which shall not be unreasonably withheld.
Subtenant shall be responsible for any submission to and plan check and permit
requirements of the City of Seattle or other governmental authorities.
Sublandlord reserves the right to require Subtenant to provide copies of any
permits or approvals obtained by Subtenant in connection with the Subtenant
Improvements.


Subtenant shall be solely responsible for all costs and expenses of the
Subtenant Improvements. Unless otherwise provided for in the Sublease,
Sublandlord shall have no obligation to perform any work at the Sublease
Premises or the Building or provide any money or materials in connection with
Subtenant Improvements or Subtenant’s use or occupancy of the Sublease Premises.


Without limiting the indemnification obligations of Subtenant set forth in the
Sublease, Subtenant shall indemnify, protect, defend, and hold harmless
Sublandlord and its affiliates, partners, members, directors, officers,
employees and agents from and against any and all claims, suits, demands,
liabilities, damages, and expenses of every kind and description, including
reasonable attorneys’ fees and costs, that may arise out of or be connected in
any way with Subtenant Improvements, except to the extent any liabilities arise
out of the willful misconduct or negligence of Sublandlord or its respective
affiliates, partners, members, directors, officers, employees, agents,
contractors, or licensees.


Any mechanic’s lien filed against the Building or the Sublease Premises for
Subtenant’s Improvements or materials claimed to have been furnished to
Subtenant shall be discharged of record (or covered by bond in accordance with
all applicable laws and governmental requirements) by Subtenant at Subtenant’s
sole cost within twenty (20) days after Subtenant receives notice of the


C-1    

--------------------------------------------------------------------------------





filing thereof but in all events prior to the initiation of foreclosure
proceedings with respect to any such lien.


Subtenant shall notify Sublandlord upon completion of the Subtenant
Improvements, and shall, at its expense, obtain and deliver to Sublandlord a
certificate of occupancy from the appropriate governmental authority for the
Subleases Premises, if applicable.  All construction to be performed by or on
behalf of Subtenant shall be performed in a workmanlike manner, comply with
applicable law and industry standards, be subject to any applicable requirements
under the Master Lease, including, without limitation, any insurance
requirements relating to Subtenant’s contractors and any notification or
approval obligations. To the extent such insurance requirements are not set
forth in the Master Lease, Subtenant shall secure and maintain throughout
construction of the improvements such insurance coverages and policies as a
prudent tenant and its contractors would keep in force during construction.


    






































[Remainder of page intentionally left blank]


C-2    

--------------------------------------------------------------------------------





EXHIBIT A TO WORK LETTER


SUBTENANT IMPROVEMENT COMPONENTS


1)
Remove cubicles and replace with new workstations, run new wiring to said
workstations as necessary

2)
Provide updated cabling throughout as required

3)
Security system installation or upgrades

4)
Paint and patch as necessary

5)
Installation of signage.











C-3    

--------------------------------------------------------------------------------






EXHIBIT D
LIST OF FF&E


Qty
Description
 
 
 
IT/network closets
2
HVAC units and controls for IDF/network closets (6005, 7034). Units maintained
by Holladay Parks
1
Structured Cat 5e cabling, patch panels, wire management, wall jacks, floor 6,
approx. 344 runs
1
Structured Cat 5e cabling, patch panels, wire management, wall jacks, floor 7,
approx. 394 runs
14
Wireless access point hanger boxes and Cat 5e cabling routed to IDF rooms (7 per
floor)
2
APC UPS battery backup systems for IDF/network closets (6005, 7034)
6
APC server racks, three per IDF room (6005, 7034)
2
IT workbench, one large, one small w/ casters (7045)
 
 
 
Audio-visual
2
Audio-visual control systems, Crestron (6001, 6026-6027). With iPad control. A/V
systems maintained by Avidex
1
Audio amplifiers, cordless microphones, rack and speakers
1
Projector, Christie LWU420, ceiling-mounted (6001)
2
Projector, Christie LWU420, ceiling-mounted (6026-6027)
1
Projector, NEC NP2000, ceiling-mounted (6003)
1
Projector, Infocus in15 (7055)
3
TV, Sharp 55" wall-mounted (6063, 7002, 7098)
 
 
 
Security system components
10
Access card key reader pads, door solenoids, w/ wiring routed to IDF rooms
 
 
 
Kitchen appliances
1
Set, built-in appliances: double refrigerator, freezer, dishwasher (6th floor
assembly area 6030)
2
Refrigerator, full-size (6007, 7009)
3
Refrigerator, under counter (6006, 6064, 7092)
4
Microwave oven (7009, 7092)
4
Dishwasher, built-in (6006, 6064, 7009)
1
Dishwasher, spare, still in-box (6042)
 
 
 
Break areas
1
Set, break table and 8 designer bar stools (6th floor assembly area 6030)
1
Set, break table and 5 designer bar stools (7000)
1
Set, break table and 5 designer bar stools (7053)
6
Chairs, swivel, green designer (7001, 7054)
1
White round designer coffee table (7054)
 
 
 
Auditorium



D-1    

--------------------------------------------------------------------------------





11
Tables, auditorium (6026-6027)
170
Chairs, stackable auditorium (100+ in auditorium 6026-6027, remainder
distributed on floors 6 & 7)
 
 
 
Conference rooms
23
Chairs, conference room (6001)
14
Chairs, conference room (6003)
10
Chairs, conference room (6074)
8
Chairs, conference room (6063)
5
Chairs, conference room (7055)
6
Chairs, conference room (7103)
6
Chairs, conference room (7020)
7
Table, conference room (6001, 6003, 6063, 6074, 7020, 7103, 7055)
4
A/V carts (6003, 6074, 7055, 7103)
 
 
 
Office furniture
19
Set, incl desk, overhead bin, file cabinet, chair, dry erase board - 6th floor
36
Set, incl desk, overhead bin, file cabinet, chair, dry erase board - 7th floor
 
 
 
Cubicles
14
Set, incl desk surface, overhead bin, pedestal file cabinet, chair - 6th floor
50
Set, incl desk surface, overhead bin, pedestal file cabinet, chair - 7th floor
 
 
 
Executive office furniture
2
Set, executive office furniture, incl desk, conf table, four upholstered chairs,
file cabinets, wardrobe (7002, 7098)
 
 
 
Reception area
1
Set, built-in reception desk, worksurface and under counter cabinets
1
Set, reception area furniture: designer couch, white round coffee table, two
chairs (6000)
1
Set, phone room table and chair (6002)
 
 
 
Miscellaneous
15
Chairs, Herman Miller Aeron
 
Upholstered chairs, various
 
Office chairs, various
 
File cabinets, various
 
Whiteboards, chair mats, recycle bins, refuse bins, various







D-2    

--------------------------------------------------------------------------------






EXHIBIT E
LEGAL DESCRIPTION


image35.jpg [image35.jpg]
The Sublease Premises are commonly known as Suites 600 and 700 as depicted in
Exhibit B above.






E-1    

--------------------------------------------------------------------------------






EXHIBIT F
FORM OF LANDLORD CONSENT TO SUBLEASE AND RECOGNITION AGREEMENT
This Consent to Sublease and Recognition Agreement ("Consent Agreement") is
dated as of the _____ day of December, 2017, by and between SELIG HOLDINGS
COMPANY LLC, a Delaware limited liability company ("Master Landlord"), CASCADIAN
THERAPEUTICS, INC., a Delaware corporation ("Subtenant"), and acknowledged by
CTI BIOPHARMA, CORP., a Washington corporation ("Sublandlord").
RECITALS
A.    Master Landlord, as "Landlord," and Sublandlord, as "Tenant", entered into
that certain Office Lease Agreement dated January 27, 2012 (the "Master Lease").
Pursuant to the assignment provisions of the Master Lease, Sublandlord is
currently entering into that certain Sublease dated as of December ____, 2017,
by and between Sublandlord and Subtenant (the “Sublease”). In accordance with
the Sublease, Subtenant will be subleasing from Sublandlord a portion of the
Premises which is the subject of the Master Lease consisting of approximately
44,050 rentable square feet (the “Sublease Premises”). Subtenant also has the
option to expand the Sublease Premises to include the eighth (8th) floor of the
Building (i.e., the entire leasehold estate described in the Master Lease) on
the terms and conditions more particularly set forth in the Sublease.
B.    In connection with Master Landlord's consent to the Sublease, the parties
wish to provide for recognition of the interest of Subtenant in the Sublease
Premises in the event of a default under the Master Lease by Sublandlord in
accordance with the terms and conditions provided herein.
C.    Unless otherwise defined in this Consent Agreement, all capitalized terms
used herein have the meanings ascribed to them in the Master Lease.
AGREEMENT
Master Landlord hereby consents to the Sublease and the parties further agree as
follows:
1.
Consent. Landlord consents to the Sublease without waiver of any restriction in
the Master Lease concerning further assignment, subletting or transfer. Landlord
represents that the Master Lease constitutes the entire agreement of Landlord
and Tenant concerning the leasing of the Master Premises and has not been
amended or modified. Landlord further represents that, to Landlord's knowledge,
Tenant is currently in full compliance with its obligations under the Master
Lease.

2.
Acknowledgement of Terms. Landlord specifically consents to the installation of
the Subtenant Improvements set forth in Exhibit A to Exhibit C to the Sublease.
In addition, Master Landlord confirms that Subtenant’s employees will have
access to the upper level fitness center to the same degree as Sublandlord’s
employees pursuant to the Master Lease. Master Landlord consents to any
expansion of the Sublease Premises pursuant to the expansion option set forth in
Section 24 of the Sublease.

3.
Acceptance of Master Lease. From the commencement date of the Sublease,
Subtenant specifically consents to be bound by all terms and conditions of the
Master Lease as incorporated into the Sublease and to perform all obligations
made Subtenant’s responsibility under the Sublease under the Master Lease with
respect to the Sublease Premises during the Sublease Term. Notwithstanding
anything to the contrary in the Sublease or this Consent Agreement, but without
limiting any of Subtenant’s obligations under the Sublease, Sublandlord shall
remain liable to Master Landlord for all of its obligations under the Master
Lease, and to the extent Subtenant is undertaking any of such obligations, such
undertaking shall be joint and several with Sublandlord.



F-1





--------------------------------------------------------------------------------





4.
Sublease Recognition. To the extent all Rent and Additional Rent (each as
defined in the Sublease) owed by Subtenant under the Sublease has been timely
paid and Subtenant is not in default under any terms of the Sublease (after any
applicable notice and cure period), Master Landlord shall not disturb
Subtenant's possession and occupancy of the Sublease Premises (as the same
exists from time to time) during the term of the Sublease. If Master Landlord
elects to terminate the Master Lease (a “Recognition Event”) due to the
occurrence of an event of default or otherwise that is not caused by Subtenant,
or if the Master Lease is rejected in the course of a bankruptcy proceeding,
Master Landlord agrees to recognize the Sublease as a direct contract between
Master Landlord and Subtenant on all of the terms of the Sublease, except for
the payment of Base Rent and Additional Rent, which shall be as set forth in the
Master Lease (the “Recognition Rent”). Notwithstanding the foregoing, Section 24
(Expansion) of the Sublease will not be made a part of any direct contract
between Master Landlord and Subtenant and, except to the extent such expansion
right is exercised prior to a Recognition Event, Master Landlord will not
recognize the expansion right in connection with this Section 3. In addition, in
the event of a Recognition Event, Subtenant will not be obligated to pay any
Security Deposit to Master Landlord unless and until the Security Deposit held
by Sublandlord pursuant to the Sublease is returned to Subtenant as required by
the Sublease, and in no event will Section 5(g)(ii) of the Sublease apply to
Master Landlord (whether or not it receives a Security Deposit in connection
with a Recognition Event). For purposes of such recognition, all references in
the Sublease to “Sublandlord” shall refer to Master Landlord, subject to the
terms of this Consent Agreement. Such recognition shall be effective as of the
date of the termination or rejection of the Master Lease, as applicable (the
"Recognition Date"), provided that in no event will Master Landlord or Subtenant
have any liability (or be responsible for) any obligations of Sublandlord under
the Sublease or Master Lease accruing or occurring prior to the Recognition Date
other than any obligations Subtenant has arising from Subtenant’s occupancy of
the Sublease Premises or the terms of the Sublease that have not been fulfilled
prior to the Recognition Date, whether monetary or otherwise. At the request of
either party, Master Landlord and Subtenant will execute any documents required
or desired to effectuate the direct contractual relationship of Master Landlord
and Subtenant pursuant to the foregoing recognition agreement; provided that no
separate agreement will be required, and the foregoing recognition will be
effective upon the Recognition Date with or without a separate written
agreement. Upon the Recognition Date, Subtenant will pay all Recognition rent
directly to Master Landlord in the manner set forth in the Master Lease at such
place as Master Landlord shall designate in writing to Subtenant.

5.
Premises. Sublandlord and Subtenant have agreed upon the configuration of the
Subleasehold estate. A diagram is attached hereto and by this reference made a
part hereof.

6.
Subtenant Covenants. Subtenant agrees that as of the Recognition Date it shall:

a)
Attorn to and accept Master Landlord as its direct Sublandlord under the
Sublease for the remainder of the term under the Sublease;

b)
Comply with the applicable terms and conditions of the Master Lease and perform
all obligations of Sublandlord under the Master Lease with respect to the
Sublease Premises as incorporated into the Sublease; and comply with all the
terms and conditions of the Sublease, performing all of Subtenant's obligations
thereunder; and

c)
Pay directly to Master Landlord the Recognition Rent and all other amounts
payable under the Sublease, when due thereunder.

Further, Subtenant agrees that Master Landlord, its successors, and assigns
shall not be:


F-2





--------------------------------------------------------------------------------





a)
Subject to any credits, offsets, defenses or claims that Subtenant might have
against Sublandlord;

b)
Liable for any act or omission of Sublandlord prior to the Recognition Date and
the succession of Master Landlord as Sublandlord; or

c)
Bound by any covenant to undertake, complete, or pay for any improvement to the
Sublease Premises.

Subtenant agrees that Landlord shall not be bound by any provision in the
Sublease that:
d)
Creates any rights or remedies in the Subtenant that are greater than the rights
of Sublandlord under the Master Lease; or

e)
Increases Master Landlord's obligations under the Master Lease.

7.
Lender Provisions. Master Landlord's lender, if any, has approved the Sublease,
if such approval is necessary. In the event the recognition right set forth
herein becomes effective, Master Landlord agrees to use commercially reasonable
efforts to obtain from its lender a commercially reasonable subordination,
non-disturbance and attornment agreement in favor of Subtenant agreeing that
Subtenant’s rights pursuant to this Consent Agreement (and the Sublease and
Master Lease pursuant to the recognition right) will not be disturbed so long as
Subtenant is not in default after the expiration of any applicable notice and
cure periods.

8.
No Limit on Master Landlord Remedies. Nothing in this Consent Agreement shall
prevent Master Landlord from taking any action under applicable law against
Sublandlord to recover possession of the Premises and seek monetary damages for
any default of Sublandlord pursuant to the Master Lease, subject to the Master
Lease (and subject to Subtenant's rights under the Sublease and this Consent
Agreement as herein set forth). As of the Recognition Date, Subtenant and Master
Landlord agree that they will have direct contractual privity and therefore
Master Landlord will communicate directly with Subtenant (and may proceed
directly against Subtenant), with or without notice to, or consent or
involvement of Sublandlord, to enforce all of the obligations of Subtenant, as
the direct tenant of Master Landlord (and prior to such Recognition Date,
nothing in this Consent Agreement will be construed to create direct contractual
privity between Master Landlord and Subtenant).

9.
Sublandlord’s Obligations. Sublandlord has executed this Consent Agreement
solely to confirm that it has knowledge of the terms hereof and has no objection
to such terms. Master Landlord has relied on Sublandlord’s statement set forth
in this paragraph 8 as a portion of the consideration for granting its consent.

10.
Consent to Amendments. Master Landlord will retain the right to consent to any
amendment to the Sublease in accordance with the terms of the Master Lease.

11.
Survival. This Consent Agreement and the rights derived herefrom shall survive
the expiration or earlier termination or rejection of the Master Lease.

12.
Counterparts. This Consent Agreement may be may be executed in two or more
counterparts, which may be delivered electronically, and, when so executed, will
have the same force and effect as though all signatures appeared on a single
document. Any signature page of this Consent Agreement may be detached from any
counterpart without impairing the legal effect of any signatures thereon, and
may be attached to another counterpart identical in form thereto by having
attached to it one or more additional signature pages. Each party may rely upon
signatures delivered electronically or via facsimile as if such signatures were
originals.

[Signature Page Follows]


F-3





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Master Landlord, Sublandlord and Subtenant have executed
this Consent Agreement as of the day and year first above written.


MASTER LANDLORD:


SELIG HOLDINGS COMPANY LLC,
a Delaware limited liability company


By:                                                            
Print Name:                                              
Title:                                                         




By:                                                            
Print Name:                                              
Title:                                                         


SUBTENANT:


CASCADIAN THERAPEUTICS, INC.,
a Delaware corporation


By:                                                               
Print Name:                                                 
Title:                                                            




By:                                                              
Print Name:                                                
Title:                                                           




Acknowledged by:


SUBLANDLORD:


CTI BIOPHARMA, CORP.,  
a Washington corporation


By:                                                           
Print Name:                                             
Title:                                                        




By:                                                           
Print Name:                                             
Title:                                                        
 



F-4





--------------------------------------------------------------------------------





For Master Landlord:
STATE OF     )

        ) ss:

COUNTY OF     )
I certify that I know or have satisfactory evidence that
__________________________________ is the person who appeared before me, and
said person acknowledged that he/she signed this instrument, on oath stated that
he/she was authorized to execute the instrument and acknowledged it as the
________________________________________ of
__________________________________________ to be the free and voluntary act of
such party for the uses and purposes mentioned in the instrument.
Dated: ________________________
_______________________________________
Notary Public
Print Name:_____________________________
My commission expires: __________________



(Use this space for notarial stamp/seal)


F-5





--------------------------------------------------------------------------------





For Subtenant:
STATE OF     )

        ) ss:

COUNTY OF     )
I certify that I know or have satisfactory evidence that
__________________________________ is the person who appeared before me, and
said person acknowledged that he/she signed this instrument, on oath stated that
he/she was authorized to execute the instrument and acknowledged it as the
________________________________________ of
__________________________________________ to be the free and voluntary act of
such party for the uses and purposes mentioned in the instrument.
Dated: ________________________
_______________________________________
Notary Public
Print Name:_____________________________
My commission expires: __________________



(Use this space for notarial stamp/seal)










F-6





--------------------------------------------------------------------------------





For Sublandlord:
STATE OF     )

        ) ss:

COUNTY OF     )
I certify that I know or have satisfactory evidence that
__________________________________ is the person who appeared before me, and
said person acknowledged that he/she signed this instrument, on oath stated that
he/she was authorized to execute the instrument and acknowledged it as the
________________________________________ of
__________________________________________ to be the free and voluntary act of
such party for the uses and purposes mentioned in the instrument.
Dated: ________________________
_______________________________________
Notary Public
Print Name:_____________________________
My commission expires: __________________



(Use this space for notarial stamp/seal)


F-7



